—Judgment unanimously affirmed. Memorandum: Defendant appeals from two judgments convicting him, upon his respective pleas of guilty, of criminal possession of stolen property in the fourth degree (Penal Law § 165.45) and attempted assault in the second degree (Penal Law §§ 110.00, 120.05 [7]). With respect to the plea in appeal No. 1, we conclude that County Court did not abuse its discretion in refusing to permit defendant to withdraw his plea where, as here, “his bare claim [s] of innocence w[ere] unsupported by the record and contrary to his admission[s] during the plea proceeding” (People v Falaro, 284 AD2d 972; see, People v Burroughs, 224 AD2d 1034, 1034-1035, Iv denied 88 NY2d 845; People v Mercedes, 171 AD2d 1044, 1044-1045, Iv denied 77 NY2d 998). Contrary to defendant’s contention in appeal No. 2, “[t]he mere fortuity that a physical injury was not inflicted is no defense to the charge [ ] of attempted assault” {People v Early, 85 AD2d 752, 753; see, People v Delgado, 167 AD2d 181, 182, Iv denied 77 NY2d 905). We reject the farther contention of defendant that he should have been permitted to withdraw his pleas of guilty because they were entered under duress. Defendant’s belated and conclusory assertion of duress based on an alleged beating in the holding center has no support in the record and thus the court properly denied the motion of defendant to withdraw his guilty pleas {see, People v Lindsey, 283 AD2d 782; cf., People v Flowers, 30 NY2d 315, 317). (Appeal from Judgment of Erie County Court, DiTullio, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Kehoe and Lawton, JJ.